Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the surface of the nano-porous nylon membrane" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-9, 11, 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sierks et al. (WO 2012/058334, is by another and has a publication date of 3 May 2012, thus qualifying as prior art under 35 USC 102(a), the US PG Publication 2014/0011691 is cited herein) in view of Kulmala et al. (US 2013/0206610) further in view of Reppy et al. (US 2003/0175812), Wohlstadter et al. (US 8541168 B1) and in light of Glezer et al. (US 2005/0142033).
Sierks et al. teach a sensor comprising:
a printed circuit board solid substrate having a top surface comprising two electrodes arranged in a capacitive relationship (gold, platinum, silver, copper electrode, par. 26; electrode on base platform, par. 14-19; base platform is a printed circuit board solid support working an counter electrodes are interdigitated on the printed circuit board, par. 26; capacitance change measured 
 a nanoporous polycarbonate membrane situated on the top surface of the solid support, thereby creating a plurality of nanowells (nanoporous membrane positioned on the electrode, par. 16 and 26), wherein the pores are arranged with different pore diameters (nanopores arranged irregularly or randomly and can have different crosssectional area, par. 52); and
a silicone encapsulating the electrodes and nanoporous membrane within a sealed chamber (microfluidic chamber is silicone, which is electrically-insulative, and forms an enclosure for the printed circuit board and the nanoporous membrane to prevent evaporation, par. 26), wherein silicone is an electrically-insulative polymer as evidenced by Glezer et al. (electrically insulating materials such as dielectrics are present to prevent electrically conductivity between electrodes and includes silicone,
par. 193; the silicone is the same material taught by Sierks and therefore has the property of being electrically insulative),
wherein the sensor comprises a potentiostat with a built in Randles equivalent circuit (Randles model, par. 81 ).
Sierks et al. fail to specifically teach the nanoporous membrane being nylon, or that the electrodes are concentric. 
Kulmala et al. teach an electrode coated with a porous layer that is nylon or polycarbonate (par. 30 and 32), in order to provide a porous layer uniformly spread on an electrode (par. 31 ).
Reppy et al. teach that nanoporous membranes can be made from nylon or polycarbonate (par. 44), in order to provide an array for analyte detection (par. 42).
Wohlstadter et al. teach that electrodes used in an electrochemiluminescence based array can be concentric (Column 38, lines 9-18). 

Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the inter-digitated electrodes taught by Sierks et al., with the concentric electrodes as taught by Wohlstadter et al. One having ordinary skill in the art would have been motivated to make such a change as a mere pattern alternative and functionally equivalent detection technique and since the same expected detection would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
 One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Sierks and Kulmala are similarly drawn to coating an electrode with a porous material that is used to bind targets in a sample. Sierks and Reppy are similarly drawn to nanoporous membranes made from polycarbonate material and Reppy provides examples of functionally equivalent materials that may also be made nanoporous. Sierks and Wohlstadter are similarly drawn to the usage of coated electrodes in chemical reactions.

Regarding claim 2, Sierks et al. teach the nanowell diameter being between 10 nm and 500 nm, which partially encompasses the recited range of between 50 and 1,000 nm (par. 18).
Regarding claim 5, Sierks et al. teach the nanowells having a cylindrical cross-section (par. 52).
Regarding claim 7, Sierks et al. teach a first sensitizing agent immobilized in the nanowells (nanowells each comprise an immobilized antibody therein, par. 16).
Regarding claims 8 and 9, Sierks et al. teach the surface of the nanoporous membrane (nanopore walls contain sensitizing agents, par. 54) and the top surface of the solid substrate are treated with a covalent functionalization (printed circuit board platform and electrode coated with thiol, par. 26).
Regarding claim 11, Sierks et al. teach the solid substrate comprising a circuit board with gold plating (substrate coated with gold conductive material, par. 54).
Regarding claim 12, Sierks et al. teach the polymer enclosure is transparent (fluid chamber is PDMS, which is transparent, par. 60).
Regarding claim 14, Sierks et al. a spectrum analyzer that receives a signal associated with at least two frequencies associated with a detection signature (par. 50) in communication with the conductors (par. 50) and produces an estimate of a received signal portion associated with a signature capacitance change for a predetermined frequency (differential electrical signal produces estimate of received signal, par. 53), in order to detect different nanopores having different types of antibodies immobilized thereon (par. 45). 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sierks et al. (WO 2012/058334, is by another and has a publication date of 3 May 2012, thus qualifying as prior art under 35 USC 102(a), the US PG Publication 2014/0011691 is cited herein) in view of Kulmala et al. (US 2013/0206610) further in view of Reppy et al. (US 2003/0175812), Wohlstadter et al. (US 8541168 B1)  and in light of Glezer et al. (US 2005/0142033), as applied to claims 1 and 14, and further in view of Prasad et al. (US 2007/0256941 ). Sierks et al. in view of Kulmala et al. further in view of Reppy et al. teach detection by electrochemical impedance . 
Prasad et al. teach a substrate for the nanoporous membrane comprising two conductors (first conductor and reference conductor, par. 31) arranged in a capacitive relationship on a printed circuit board with gold plating (gold conductor strips plate the substrate, par. 32; conductor strips are coupled and therefore in a capacitive relationship, par. 44; presence of additional circuit components indicates the substrate is a circuit board, par. 54) and a spectrum analyzer that receives a signal associated with at least two frequencies associated with a detection signature (par. 46) in communication with the conductors (par. 46) and produces an estimate of a received signal portion associated with a signature capacitance change for a predetermined frequency (differential electrical signal produces estimate of received signal, par. 8 and 46), in order to detect different nanopores having different types of antibodies immobilized thereon (par. 45).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the spectrum analyzer taught by Sierks et al., a spectrum analyzer configured to produce and estimate of a received signal portion associated with a signature capacitance change for at least two predetermined frequencies as taught by Prasad et al., in order to provide detection of multiple analytes bound to different sensitizing agents in different nanopores (par. 45) and permit real time measurements (par. 6).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Sierks and Prasad et al. are similarly drawn to electrochemical impedance sensors having nanopores with immobilized sensitizing agents.

Response to Arguments

Applicant's arguments filed 24 May 2021 have been fully considered but they
are not persuasive. The applicant amended claim 1 to specify that the electrodes are concentric. The applicant asserts that the prior art provided in the previous office action does not employ concentric electrodes rather it discloses interdigitated electrodes. In light of this amendment to claim 1, the Wohlstadter reference is added to demonstrate that the electrodes used in the art can also be concentric.  The pattern design of the electrodes can be substituted and chosen based on the application needed.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Ali Al-Ameen whose telephone number is (571)272-0570. The examiner can normally be reached Mon- Fri 0930 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MOHAMMAD ALI AL-AMEEN/Examiner, Art Unit 1641                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641